

	

		III

		109th CONGRESS

		1st Session

		S. RES. 296

		IN THE SENATE OF THE UNITED STATES

		

			November 2, 2005

			Mrs. Hutchison (for

			 herself and Mr. Cornyn) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring the life of and expressing the

		  condolences of the Senate on the passing of Dr. Richard Errett

		  Smalley.

	

	

		Whereas Dr. Richard Errett Smalley opened the field of

			 nanotechnology with his 1985 discovery of a new form of carbon molecules called

			 buckyballs, and for this, in 1996, the Royal Swedish Academy of

			 Sciences awarded him the Nobel Prize in Chemistry along with Dr. Robert Curl

			 and Sir Harold Kroto;

		Whereas the research and advocacy done by Dr. Smalley in

			 support of the National Nanotechnology Initiative led to the development of a

			 revolutionary area of science that will improve materials and devices in fields

			 ranging from medicine to energy to National defense;

		Whereas the accomplishments of Dr. Smalley in the field of

			 nanotechnology have contributed greatly to the academic and research

			 communities of Rice University, the State of Texas, and the United States of

			 America;

		Whereas Dr. Smalley has been described as a

			 Moses in the field of nanotechnology;

		Whereas Dr. Smalley is credited with being the

			 Father of Nanotechnology;

		Whereas Dr. Smalley is considered by Neal Lane, a former

			 Presidential science adviser, as a real civic scientist, one who not

			 only [did] great science, but [used] that knowledge and fame to do good, to

			 benefit society, and to try and educate the public;

		Whereas Dr. Smalley devoted his talent to employ

			 nanotechnology to solve the global energy problem, which he believed could

			 ultimately solve other global problems such as hunger and water

			 shortages;

		Whereas the dedication and devotion of Dr. Smalley to

			 science led to his receipt of numerous awards and honors, including the

			 Distinguished Public Service Medal from the United States Department of the

			 Navy and the Lifetime Achievement Award from Small Times Magazine;

		Whereas Dr. Smalley, along with Nobel Laureate Michael

			 Brown, was a founding co-chairman of the Texas Academy of Medicine,

			 Engineering, and Science, which was founded to further enhance research in

			 Texas; and

		Whereas the legacy of Dr. Smalley will continue to grow as

			 scientists build upon his work and reap the benefits of his discoveries: Now,

			 therefore, be it

		

	

		That the Senate honors the life and

			 accomplishments of Dr. Richard Errett Smalley and expresses its condolences on

			 his passing.

		

